By the Court.
Morgan was indicted before the circuit court of Wise county for malicious shooting and was sentenced to four years’ confinement in the penitentiary. Re filed his petition asking for a writ of error from this court, and praying that a new trial be awarded him. This petition was considered by this court at its session in Wytheville on the 16th day of June, 1913; and the court being of opinion that the said judgment was plainly right, refused the said petition and affirmed the judgment. See abstract of judgment of this court filed with the record.
By section 3466 of the Code it is provided, among other things, that when the court of appeals “shall deem the *944judgment, decree or order complained of plainly right, and shall reject the petition on that ground, and the order of rejection so states, no other petition therein shall after-wards be entertained. But the rejection of such petition by a judge in vacation shall not prevent the presentation of such petition to the court at its nest term.”
The case before us comes clearly Avithin the operation of the statute. The court, as appears from its order, deemed the judgment complained of plainly right and rejected the petition on that ground, and the order of rejection so states; therefore, this court has no jurisdiction to entertain any other petition with respect to it, and the amended petition presented at this term of court is, for these reasons, rejected.

Refused.